DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 9, 2021 has been entered.
 Response to Amendment
The Amendment filed April 9, 2021 has been entered. Claims 16 – 24, 26 – 28, 30, 31 and 33 – 37 are pending in the application with claims 1 – 15, 25, 29 and 32 being cancelled and claims 24, 26 – 28 and 30 being withdrawn. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed December 24, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claims 16 – 23, 31 and 33 – 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 16 recites the limitation “wherein the microprocessor unit is also configured to analyze previous patterns of a user network of the gas compressor based on the pressure signal and the current signal and based on the previous patterns, starting and stopping the motor” in last three lines. It is unclear from the originally filed specification (page 30, lines 25-26 and page 31, lines 1-7) as to what constitutes the phrase “previous patterns of a user network”, i.e., in particular what constitutes the term “patterns”. What variable or feature or element is monitored to define the phrase “pattern”? Furthermore, it is not clear as to how “the pressure signal” and “the current signal” that are sensed in real time related to stated “previous patterns”? Therefore, making it unclear as to how the motor is started and stopped based on claimed “previous patterns”.            
Claim 35 recites the limitation “wherein the starting and stopping of the motor is according to a previous functioning pattern of a usage of the compressor” in lines 1-2. It is unclear what constitutes the phrase “previous functioning pattern”. Furthermore, it is unclear (in view of disclosure on page 30, lines 25-26 and page 31, lines 1-7 in the originally filed specification) if this claimed “previous functioning pattern of a usage of the compressor” is same or different from “previous patterns of a user network” claimed in last three lines of claim 16.
Claim 36 recites the limitation “wherein the starting of the motor is when the pressure value is decreasing rapidly, and before the pressure value drops below the upper pressure limit” in lines 1-3. It is initially claimed in claim 16 that motor 
Claim 37 recites the limitation “wherein the stopping of the motor is when the demand on the user network is high, and not immediately after the pressure value and/or the current  is equal to or higher than the upper pressure limit and/or the upper current limit” in lines 1-4. It is disclosed in the originally filed specification that the motor is kept running when the demand at the user network is high, thus it is unclear as to why the motor is stopped when the demand on the user network is high. Furthermore, the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, what constitutes the phrase “the demand on the user network is high”, i.e. what variable or feature or element is monitored to define the phrase “demand”?
Claims 17– 23, 31 and 33 – 37 are rejected for being dependent on claim 16.
The above limitations are examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 20 – 22 and 33 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel, Bruce G. (US 4,975,024 – herein after Heckel) in view of Garcia Banus Fernando (US 2018/0374664 – herein after Garcia) and Pfefferl et al. (US 8,467,950 – herein after Pfefferl).
In reference to claims 16 and 35 – 37, Heckel teaches a gas compressor (in fig. 1), comprising: 
a gas compressor element (2), a motor (14) configured to drive said gas compressor element and an electronic pressure switch (28+36), said electronic pressure switch comprising: 
a pressure sensor (30) for sensing a pressure signal at a compressed gas outlet (6) of the gas compressor; 
a current sensor (34) for sensing a current signal of the motor driving the gas compressor element; 
a microprocessor unit (28) comprising a first input port (see fig. 1) connected to said pressure sensor (30) for receiving a signal based on the pressure measurement and a second input port (see fig. 1) connected to said current sensor (34) for receiving a current signal based on the current measurement; 
a first communication unit (38) for connecting the electronic pressure switch with a drive of the motor (i.e. stator or coils of the stator of the motor); and
a second communication unit (46) for connecting the electronic pressure switch with a blow-off valve (26/24) provided at the compressed gas outlet,
wherein the microprocessor unit (28) is configured to compare the pressure signal to an upper pressure limit (in fig. 3: Step 63: upper pressure limit = pressure set point or design pressure in view of fig. 5) and the current signal to an upper current limit (in fig. 5: Adesign), and when the pressure signal is higher than the upper pressure limit (condition A) or if the current signal is higher than the upper current limit (condition B) {condition A exists}, the microprocessor is 
Heckel remains silent on the compressor, wherein the electronic pressure switch further comprises a housing, and wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in said housing.
However, Garcia teaches an electronic pressure switch (in fig. 1), wherein the electronic pressure switch further comprises a housing (5), and wherein the microprocessor unit (µC; fig. 3/5), the pressure sensor (2; fig. 3), the current sensor (34; fig. 3), the first communication unit (P1; fig. 5) and the second communication unit (P2; fig. 5) are integrated in said housing (5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate all the electronic components such as the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in Heckel within a housing as taught by Garcia for the Garcia (see ¶27: housing 5 is a protective housing). Furthermore, such a modification would allow one of ordinary skill in the art to market the electronic pressure switch as a separate unit, as recognized by Garcia (see ¶3, ¶29), thus providing an opportunity to make money and ease of installation. 
Heckel further does not teach the compressor (see 112b above: the following limitations are examined as best understood by the examiner), wherein the microprocessor unit is also configured to analyze previous patterns of a user network of the gas compressor based on the pressure signal and the current signal and based on the previous patterns, starting and stopping the motor, as in claim 16; wherein the starting and stopping of the motor is according to a previous functioning pattern of a usage of the compressor, as in claim 35; wherein the starting of the motor is when the pressure value is decreasing rapidly, and before the pressure value drops below the upper pressure limit, as in claim 36; and wherein the stopping of the motor is when the demand on the user network is high, and not immediately after the pressure value and/or the current  is equal to or higher than the upper pressure limit and/or the upper current limit, as in claim 37.
All the above limitations is interpreted to mean that when a demand increases at a user network, the compressor is kept running to meet the increased demand and initial cut-out pressure limit is adjusted accordingly.
However, Pfefferel teaches the motor controller unit controlling the operation of the compressor wherein (see claim 18) the motor controller unit (MCU) comprising a processor configured to execute computer-executable instructions for modifying compressor motor operation mode as a function of vehicle air demand (a user network), the instructions comprising: monitoring vehicle air system pressure; calculating air demand generated by the vehicle air system; determining that the vehicle air system air demand is greater than a predetermined air demand threshold; increasing a cut-out pressure threshold for the compressor motor and switching the air compressor motor from an on/off mode to a continuous run mode wherein pressure is maintained in the air system to be between a cut-in pressure threshold and the increased cut-out pressure threshold; and maintaining the compressor motor in the continuous run mode until air demand falls below the predetermined air demand threshold.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the controller in the modified compressor of Heckel by incorporating a feature of monitoring a demand at a user network as taught by Pfefferel in order to avoid system disturbances and improving energy efficiency, as recognized by Pfefferel (col. 5, lines 21-23).
In reference to claim 17, Heckel teaches the compressor, further comprising a pressure vessel (8, in fig. 1; pressure vessel = a place where the compressed fluid is stored) with a vessel outlet
Heckel, as modified, remains silent on the compressor, wherein the electronic pressure switch is adapted to be provided on a vessel outlet of said pressure vessel.
However, Garcia teaches that the housing (5) of electronic pressure switch is configured in a matter that the electronic pressure switch can be installed via metric thread (52) in a pressure taking point of a hydraulic circuit (see ¶69).
Thus, it would have been obvious to the person of ordinary skill in the art to locate the modified electronic pressure switch of Heckel and Garcia on a vessel outlet (12) in Garcia since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 20, Heckel remains silent on the pressure sensor is an air pressure transducer (i.e. pressure transducer used for measuring pressure of air).
However, Garcia teaches the use of pressure transducer (in ¶31) in the electronic pressure switch.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor of Heckel with the pressure transducer of Garcia in order to obtain the predictable result of measuring the pressure of compressed air at the outlet side of the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 21, Heckel, as modified, teaches the compressor, further comprising a user interface comprising a screen (36: operator interface, in fig. 1 
In reference to claim 22, Heckel, as modified, teaches the compressor, wherein the electronic pressure switch further comprises an electrical connector (51, in fig. 1 of Garcia) for connecting said electronic pressure switch to an external power supply (see ¶69 of Garcia).
In reference to claim 33, Heckel teaches the compressor, wherein when the pressure signal is higher than an upper critical pressure limit or if the current signal is higher than an upper critical current limit, the microprocessor is configured to stop the motor via the first communication unit, wherein the upper critical pressure limit is higher than the upper pressure limit and the upper critical current limit is higher than the upper current limit {claim limitation requires either feature of upper critical pressure limit or upper critical current limit; Heckel teaches the feature of “upper critical pressure limit “ (see col. 6, lines 1-68 and col. 7, lines 1-60): there are two pressure levels disclosed by Heckel, one being first pressure level (>Pdesign) and second pressure level (< Pdesign); When discharge pressure reaches first pressure level, the compressor is unloaded and eventually turned off if the unloader valve remains open 100% for a predetermined amount of time; therefore the feature “upper critical pressure limit” = a first pressure level in Heckel and “upper pressure limit” = design pressure}. 
In reference to claim 34, Heckel teaches the compressor, wherein said gas is air (see col. 3, line 62).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia, Pfefferl and Wang et al. (CN 106438312 – herein after Wang).
Regarding claim 18,
Heckel remains silent on the electronic pressure switch further comprises a wireless communication interface.
However, Wang teaches a similar electronic pressure switch wherein the electronic pressure comprises a control module (1) that is further configured with a wireless communication interface (see ¶13 of translation) further comprising a wireless transceiver (10, ¶24 of translation) selected from a group comprising: a Bluetooth, an RF, Wi-Fi and Infrared (see ¶13: a Bluetooth).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified electronic pressure switch of Heckel and Garcia by adding a feature of wirelessly transmitting the compressor’s/pump’s operational data with a wireless communication interface as taught by Wang for the purpose of operating or monitoring the compressor of Heckel and Garcia from a remote location, as recognized by Wang (in ¶32 of translation).
Regarding claim 19,
Heckel, as modified, by Garcia, Pfefferl and Wang teaches the compressor, wherein said microprocessor unit (modified microprocessor 28 of Heckel) comprises a third input port (line that will transmit data) connected to said wireless transceiver (of Wang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Pfefferl further in view of Crunk, Paul D (US 2003/0058128 – herein after Crunk).
Heckel remains silent on the microprocessor unit further comprising of two counters.
However, Crunk teaches (see ¶3 and ¶4) a wireless information meter that could be used in the compressor system to record data of hours or any other required data which can be used by the end user or the manufacturer of that product to be able to keep track of the running operation of any electrical product. The applications of this wireless service meter are endless. Some of the disclosed applications are to record the electrical product being in use and as service alarm that alerts the user to service the electrical product.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide multiple counters or multiple wires information meters as taught by Crunk as a first counter and a second counter in the modified compressor of Heckel wherein the first counter measures running hours of the gas compressor and the second counter measures real time hours of the gas compressor and wherein the first counter is started after completion of a manufacturing of the gas compressor, and the second counter is started when the gas compressor is first started for the purpose of wirelessly obtaining the user desired information such as keeping track of the compressor run time and the service time, as recognized by Crunk (in ¶3 and ¶4).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Pfefferl and evidenced by Meza et al. (US 2004/0009075 – herein after Meza).
Heckel teaches the gas compressor with the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit.
Heckel remains silent on integrating all the above electronic components on a single printed circuit board.
However, Meza teaches the pump system, wherein (see ¶81) the components of the control system (200) are made with integrated circuits mounted on a circuit board (“a” denoting single).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrate the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit of Heckel on a single circuit board as taught/evidenced by Meza since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 28, lines 25-26 and page 29, lines 1-3, applicant has not disclosed any criticality for the claimed limitation of integrating the claimed components within a single PCB. Furthermore, doing so would minimize the form factor of the control system in Heckel.
Response to Arguments
The arguments filed March 18, 2021 have been fully considered but they are moot. The amendment to independent claim 16 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 16, in view of newly found reference of Pfefferl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746